DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 9, 2021 has been entered.
Applicants' arguments, filed December 9, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Status
Applicants elected Group I, claims 1-12, without traverse on March 18, 2021. Claims 1 and 5-12 are currently pending. Claims 13-15 remain withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for being in improper Markush form. More specifically, the recited group members do not appear to share a single structural similarity as required by MPEP 2117. For example, Examiner is unable to find a structural similarity between genre of “vitamin” and “stabilizer”. Clarification is requested. 
	

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019) in view of Shehata E. M. M. et al., “Self-emulsifying phospholipid pre-concentrates (SEPPs) for improved oral delivery of the anti-cancer genistein: Development, appraisal and ex-vivo intestinal permeation”, INTERNATIONAL JOURNAL OF PHARMACEUTICS, vol. 511, no. 2, 1 August 2016, pages 745-756, provided via IDS dated 10/9/2019). 
Wilhelm teaches a container closure comprising a sealed liquid additive [0013]. The sealed compartment is taught to be pierced thereby releasing the sealed liquid additive into the container (Fig 1). The closure is taught to be used for forming vitaminized or otherwise enriched drinks [0003]. 
Shehata teaches formulating genistein, a cancer drug, as a pre-concentrate with medium chain triglycerides, phosphatidylcholine (PC), oil, and a surfactant/cosurfactant 
It would have been prima facie obvious to a person having ordinary skill in the art to include the self-emulsifying concentrate composition of Shehata in the cap Wilhelm, which is designed to hold a concentrated composition for solubilization. It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Shehata to choose Phosal®53MCT as the oil, propylene glycol as the cosurfactant, and Cremophor or Labrasol as the surfactant based on the teachings of Shehata (see Fig 2). MPEP 2143. The recited “seal-type dispensing cap” is interpreted to include the caps of Wilhelm because the seal is pierced to release the sealed liquid additive. The term “oxygen and/or moisture-restricted” is interpreted as taught by the prior art because a seal would be expected to restrict oxygen and moisture. Regarding the amounts of the respective components, the amounts set forth for Phosal®53MCT surfactant and cosurfactant set forth overlap or approach the amounts instantly recited, so the instantly recited amounts are prima facie obvious. MPEP 2411.05(I).  


Obviousness Remarks
Applicants argue that Wilhelm discusses the dispensing cap, but doe not give specifics on the contents of the dispensing cap other than sports drinks and vitaminized 
Examiner disagrees. Wilhelm does not teach the inclusion of water, so there is no basis for concluding that a skilled artisan would include water in the dispensing cap, particularly where the contents are to be mixed with a fluid teaches that the contents of the cap are to be mixed with other components. Applicants argument against Wilhelm individually is unpersuasive where the rejection is based on a combination of references. 

Applicants argue that Wilhelm does not teach (1) the use of a solubilisate, (2)  a solubilisate prepared from at least one poorly soluble substance or extract, (3) the detailed composition of the of solubilizing agents, (4) no polysorbate in the solubilisate, and (5) water free solubilisate. Applicants argue that Shehata does not remedy the deficiencies of Wilhelm. 
Examiner disagrees. Regarding (1) and (2), Shehata teaches a solubilisate which is prepared from genistein, which is a poorly soluble substance. Regarding (3) and (5), The composition is made of nonaqueous Phosal®53MCT and a surfactant/cosurfactant combination. Regarding (4), suitable surfactant/cosurfactant combinations are free of polysorbate (e.g. Cremophor/Transcutol). Other suitable cosurfactants include propylene glycol. Examiner notes that Phosal®53MCT comprises trace amounts of oleic acid and lyso-PC. Thus, Applicants alleged deficiencies of Wilhelm are remedied by Shehata. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that a person having ordinary skill in the art following the teachings of Shehata would be motivated to use the composition having Tween® polysorbate, which Applicants allege is a teaching away from the present claims which exclude polysorbate. 
Examiner disagrees. A reference may be relied upon for all that it would have reasonably suggested to a person having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123. As such, a skilled artisan would have been motivated to use any of the embodiments suggested by Shehata.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-13 and 16-22 of copending Application No. 16/083,669; claims 1-17 or copending Application No. 16/977,655; claims 1-15 of copending Application No. 16/330,624 in view of Wilhelm (U.S. 2010/0237075 – provided via IDS dated 10/9/2019) and Shehata E. M. M. et al., “Self-emulsifying phospholipid pre-concentrates (SEPPs) for improved oral delivery of the anti-cancer genistein: Development, appraisal and ex-vivo intestinal permeation”, INTERNATIONAL JOURNAL OF PHARMACEUTICS, vol. 511, no. 2, 1 August 2016, pages 745-756, provided via IDS dated 10/9/2019). It would have been prima facie obvious to a person having ordinary skill in the art formulating the compositions of the copending claims to include to solubilizers of Shehata and include the composition in the dispensing cap of Wilhelm. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are currently allowed. 






Correspondence
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612